           Case 1:17-cv-07336-SLC Document 56 Filed 04/15/20 Page 1 of 1



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
AGUREYEV, et al.,

                                Plaintiffs,

         against
                                                       CIVIL ACTION NO.: 17 Civ. 7336 (SLC)

                                                                ORDER SCHEDULING
H.K. SECOND AVE RESTAURANT INC., et al.,
                                                              TELEPHONE CONFERENCE
                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         A telephone status conference will be held in this matter on Wednesday, April 22, 2020

at 11:00 am. The parties are directed to call the Court’s conference line at 866-390-1828, access

code 380-9799, at the scheduled time.



Dated:             New York, New York
                   April 15, 2020
                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
